Citation Nr: 1112507	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  08-16 518A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for acquired psychiatric disorder (other than posttraumatic stress disorder) to include adjustment disorder and depression.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for hepatitis C.

4.  Entitlement to service connection for cold injury residuals, to include arthritis of multiple joints.

5.  Whether new and material evidence has been submitted sufficient to reopen the previously denied claim of entitlement to service connection for right ear hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1964 to May 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated March 2009 and March 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied the Veteran's claims.

In June 2010, the Veteran presented sworn testimony during a personal hearing in Montgomery, Alabama, which was chaired by the undersigned.  A transcript of the hearing has been associated with the Veteran's VA claims folder.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for PTSD, hepatitis C, and cold injury residuals as well as the issue of whether new and material evidence has been received to reopen the right ear hearing loss claim are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Veteran will be notified if further action on his part is required.

FINDINGS OF FACT

In June 2010, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of his appeal was requested as to the issue of entitlement to service connection for an acquired psychiatric disorder (other than PTSD) to include adjustment disorder and depression.


CONCLUSION OF LAW

The criteria for the withdrawal of the Substantive Appeal by the Veteran as to the issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Entitlement to service connection for acquired psychiatric disorder (other than PTSD) to include adjustment disorder and depression.

An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his authorized representative.  See 38 C.F.R. § 20.204 (2010).

In a statement dated June 2010, the Veteran expressed his intent to withdraw the issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD, which was on appeal.  See 38 C.F.R. § 20.204 (2010).  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  The Veteran has withdrawn his appeal as to the issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD.  Hence, there remain no allegations of errors of fact or law for appellate consideration as to that issue.  Accordingly, the Board does not have jurisdiction to review the issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD; and the appeal is therefore dismissed.


ORDER

The Veteran's appeal as to the issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD is dismissed.


REMAND

2.  Entitlement to service connection for PTSD.

3.  Entitlement to service connection for hepatitis C.

4.  Entitlement to service connection for cold injury residuals, to include arthritis of multiple joints.

5.  Whether new and material evidence has been submitted sufficient to reopen the previously denied claim of entitlement to service connection for right ear hearing loss.

After having carefully considered the matter, and for reasons expressed immediately below, the Board finds that the Veteran's remaining claims on appeal must be remanded for further development.

Reasons for remand

Stressor verification

At the June 2010 Board hearing, the Veteran testified that he was the victim of an attempted sexual assault during his active duty service in Germany.  Specifically, the Veteran stated that in March or April of 1967 he and a fellow soldier were arrested by the German authorities and charged with rape.  During the Veteran's subsequent incarceration, several German guards/policemen attempted to sexually assault him with a broom handle.  See the June 2010 Board hearing transcript, pgs. 9-11.  The Veteran testified that he was released to his company commander and an investigation into the alleged rape was conducted by the Army.  The Veteran indicated that his orders to go home were flagged due to the investigation.  The charges were dropped following further investigation.  See id.

The Veteran also stated that he witnessed two fellow soldiers push another soldier out of a second story window in January 1965.  The Veteran did not know what happened to the victim in that incident.  He also stated that he witnessed an accident during his basic training (June to August 1964) in which a fellow soldier dropped a grenade on the throw range and both the soldier and his instructor were seriously injured.  See the October 2007 PTSD questionnaire.

The record shows that the RO has not submitted these claimed stressors to the U.S. Army and Joint Service Records Research Center (JSRRC) for verification.  The Board finds that such efforts should be made.  

The Board recognizes that the Veteran has additionally asserted that he accidentally wandered into a demolition pit, triggering an explosion, while completing an infiltration course during his basic training.  See the June 2010 Board hearing transcript, pg. 6; see also the October 2007 PTSD questionnaire.  However, the Veteran has specifically indicated that he did not report the incident.  As such, this stressor has little hope for verification through JSRRC.  

VA medical opinions

	PTSD claim

The medical evidence of record documents a diagnosis of PTSD.  See, e.g., the VA comprehensive assessment dated June 2007.  The issue of a medical nexus between the Veteran's military service and his currently diagnosed PTSD is a question that must be addressed by an appropriately qualified physician.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) [the Board is prohibited from exercising its own independent judgment to resolve medical questions].  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2010) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim].

	Cold injury residuals claim

Concerning the claimed cold injury residuals, including arthritis, the Veteran has asserted that he developed joint problems of the shoulders, back, wrists, and knees as a result of cold exposure during his military service in Germany.  The Board notes that there is arguably medical evidence of current diagnoses as well as evidence of potential in-service disease or injury, as to this claim.  

The Veteran is currently diagnosed with arthralgia, scapulohumeral myofibrosis, degenerative disc disease of the lumbar and cervical spines, osteoarthritis of the knees, tarsal tunnel syndrome, and carpal tunnel syndrome of the bilateral wrists.  See the VA treatment records dated October 2007 and June 2005.  Additionally, with regard to in-service injury, the Veteran has asserted that he sustained cold injuries during his service in Germany.  The Board recognizes that the Veteran is competent to testify as to his symptoms.  See Barr v. Nicholson, 21 Vet. App. 303 (2007), citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), [lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witness' personal knowledge].  The Board has no reason to disbelieve the Veteran's contentions concerning cold exposure as his service in Germany is of record.  

There is no competent medical opinion of record that addresses the issue of medical nexus.  Thus, this issue presents certain medical questions that cannot be answered by the Board.  See Colvin, supra.  These questions concern medical nexus and must be addressed by an appropriately qualified VA examiner.  See Charles, supra.


	Hepatitis C claim

As to the hepatitis C claim, the Veteran contends that he developed hepatitis C as a result of fluid contamination in the use of airgun injectors during service.  See the June 2009 Board hearing transcript, pg. 12.  His service treatment records do not indicate whether any injections he received during service were by means of an airgun injector.  However, in light of the Veteran's statements, the possibility that an airgun injector was used cannot be excluded.

Further, in Fast Letter 04-13 (June 29, 2004) to all VA Regional Offices, VA's Acting Director, Compensation and Pension Service, stated that the large majority of hepatitis C infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992, and injection drug use.  However, despite the lack of any scientific evidence to document transmission of the hepatitis C virus with airgun injectors, such transmission is biologically plausible.

The post-service treatment records show that the Veteran has chronic hepatitis C. VA treatment records and the Veteran's statements also demonstrate that he has a history of intranasal cocaine ingestion and multiple sexual partners, which the Fast Letter also identified as risk factors for transmission of hepatitis C.  However, no examiner has commented on the etiology of the Veteran's hepatitis C.  Therefore, the Board finds that a medical opinion is needed to determine whether the Veteran's chronic hepatitis C is due to service.

Service treatment records from Army Reserves service

In June 2007, the Veteran submitted a NGB Form 22 which shows that he separated from the Alabama Army National Guard in February 1977.  The claims folder contains no further records of the Veteran's National Guard service.  As the Veteran is asserting entitlement to service connection based upon continuity of symptomatology, these records are potentially relevant to the Veteran's claims.  Accordingly, the Board finds that the Veteran's complete Army National Guard of Alabama service records should be obtained for consideration in connection with the issues on appeal.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. VBA should contact the Veteran and request that he identify any outstanding medical examination and treatment records relevant to his pending claims on appeal.  VBA should take appropriate steps to secure any medical records so identified and associate them with the Veteran's VA claims folder.

2. VBA should contact the National Personnel Records Center and/or the Alabama National Guard and all other appropriate sources for service personnel and treatment records related to the Veteran's service in the Alabama National Guard.  All requests and responses, positive and negative, should be associated with the VA claims folder.

3. VBA should review the claims folder and prepare a summary of the Veteran's claimed stressors including the specific date ranges he provided as to each.  This summary, together with a copy of the Veteran's DD-214 and all associated documents should be sent to the JSRRC.  That agency should be asked to provide any information, including morning reports, which might corroborate the Veteran's alleged stressors. 

4. Thereafter, VBA should make arrangements for the Veteran to be examined by an appropriate specialist for the purpose of addressing the etiology of the Veteran's PTSD.  The examiner should render an opinion, with supporting rationale, as to whether it is at least as likely as not (i.e., a 50/50 probability) that the Veteran's PTSD is due to his military service to include any verified stressor.  The report of the examination should be associated with the Veteran's VA claims folder.

5. VBA should arrange for a physician with appropriate expertise to review the Veteran's VA claims folder and provide an opinion, with supporting rationale, as to whether it is as likely as not that the Veteran's currently diagnosed disabilities of his back, wrists, knees, and shoulders are related to his military service; specifically, his cold exposure during his military service in Germany.  If the reviewing physician determines that physical examination and/or diagnostic testing of the Veteran is necessary, such should be scheduled.  A report should be prepared and associated with the Veteran's VA claims folder.

6. VBA should arrange for a physician with appropriate expertise to review the Veteran's VA claims folder and provide an opinion, with supporting rationale, as to whether it is as likely as not that the Veteran's hepatitis C is related to his military service, to include airgun injections.  If the reviewing physician determines that physical examination and/or diagnostic testing of the Veteran is necessary, such should be scheduled.  A report should be prepared and associated with the Veteran's VA claims folder.

7. After undertaking any additional development which it deems to be necessary, VBA should then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


